DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the invention I, Species I, claims 1-12  in the reply filed on 2/14/2022 is acknowledged. The non-elected claims 13-20 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-12 follows. 
In reply to the instant Ex parte Quayle Office action Applicant must cancel the non-elected claims 13-20 in order to place the application in condition for allowance.

Claim Objections

Claim 11 is objected to because of the following informalities: the limitation “the electrically conductive trace” lacks proper antecedent basis.  Appropriate correction is required. Applicant’s cooperation is requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-12 would be allowed upon obviation of the objections as explained above.
The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent apparatus claim 1, and at least in part, because claim recites the following limitations: “a fourth power trace affixed to the electrically insulating layer, wherein the fourth power trace includes a negative power terminal; a first set of power semiconductor devices arranged on the first power trace to control power flow between the first power trace and the second power trace via a first plurality of electrical bonds; a second set of power semiconductor devices arranged on the second power trace to control power flow between the second power trace and the third power trace via a second plurality of electrical bonds; a third set of power semiconductor devices arranged on the third power trace to control power flow between the third power trace and the fourth power trace via a third plurality of electrical bonds; a first signal conductor affixed to the electrically insulating layer between the first and second power traces, wherein the first signal conductor is in communication with the first set of power semiconductor devices; a second signal conductor affixed to the electrically insulating layer between the second and third power traces, wherein the second signal conductor is in communication with the second set of power semiconductor devices; and a third signal conductor affixed to the electrically insulating layer between the third and fourth power traces, wherein the third signal conductor is in communication with the third set of power semiconductor devices”.
	The aforementioned limitations in combination with all remaining limitations of said claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over 
	US 2007/0051974 to Azuma et al. (Azuma) discloses an electronic solid-state switch assembly (Fig. 1-12), comprising: a base plate (8); an electrically insulating layer (13) affixed to the base plate; a first power trace (5) affixed to the electrically insulating layer, wherein the first power trace includes  a positive power terminal (5a); a second power trace (7) affixed to the electrically insulating layer, wherein the second power trace includes a first power node (7a); a third power trace (6) affixed to the electrically insulating layer, wherein the third power trace includes a second power node (6a); a first set of power semiconductor devices (1) arranged on the first power trace; a second set of power semiconductor devices (2) arranged on the second power trace; a first signal conductor (bold arrow line on Fig. 21 and par. [0046]) in communication with the first set of power semiconductor devices (1).
	However, Azuma does not disclose: a fourth power trace affixed to the electrically insulating layer, wherein the fourth power trace includes a negative power terminal; a first set of power semiconductor devices arranged on the first power trace to control power flow between the first power trace and the second power trace via a first plurality of electrical bonds; a second set of power semiconductor devices arranged on the second power trace to control power flow between the second power trace and the third power trace via a second plurality of electrical bonds; a third set of power semiconductor devices arranged on the third power trace to control power flow between the third power trace and the fourth power trace via a third plurality of electrical bonds; a first signal conductor affixed to the electrically insulating layer between the first and second power traces, wherein the first signal conductor is in communication with the first set of power semiconductor devices; a second signal conductor affixed to the electrically insulating layer between the second and third power traces, wherein the second signal conductor 
	The remaining prior art documents made of record teach various electronic switching devices and electrical convertors. None of the prior art documents of record, taken alone or in combination, is believed to render the present invention unpatentable as claimed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835